SCHALL, Circuit Judge.

ORDER

Nedra P. Fain submits motions for reconsideration of the court’s orders dismissing her petitions for review for failure to file the required Fed. Cir. R. 15(c) statements concerning discrimination. The Department of Education has not responded. We consider whether 05-3002 and 05-3003 should be consolidated.
Fain has now submitted Rule 15(c) statements. Thus, reinstatement is appropriate.
Fain’s petition for review in 05-3002 concerns Education’s decision to remove her from her position as an Equal Opportunity Specialist for performance related reasons and Fain’s petition for review in 05-3003 concerns Education’s decision to deny her a within-grade salary increase for performance related reasons. They are sufficiently related for consolidation to be appropriate.
*287Accordingly,
IT IS ORDERED THAT:
(1) The motions for reconsideration are granted.
(2) The November 1, 2004 dismissal order in 05-8002 is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The November 1, 2004 dismissal order in 05-3003 is vacated, the mandate is recalled, and the petition for review is reinstated.
(4) 05-3002 and 05-3003 are consolidated. The revised official caption is reflected above.
(5) Fain’s brief is due within 21 days of the date of filing of this order.